 


 HCON 158 ENR: Expressing support for the designation of an Early Detection Month for breast cancer and all forms of cancer.
U.S. House of Representatives
2010-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 158 
 
 
February 23, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Expressing support for the designation of an Early Detection Month for breast cancer and all forms of cancer. 
 
 
Whereas in 2009, 1,479,350 new cases of cancer will be diagnosed in the United States;   Whereas the most common types of cancer in the United States are nonmelanoma skin cancer, breast cancer in women, prostate cancer in men, lung cancer, and colorectal cancers;  
Whereas one out of every eight women in the United States will develop breast cancer in her lifetime;  Whereas incidence of breast cancer in young women is much lower than in older women, and young women’s breast cancers are generally more aggressive and result in lower survival rates;  
Whereas breast cancer currently takes the life of one woman in the United States every 13 minutes;  Whereas in 2009, 192,370 women in the United States will be diagnosed with invasive breast cancer;  
Whereas there is currently no known cure for metastatic breast cancer;  Whereas many oncologists and breast cancer researchers believe that a cure for breast cancer will not be discovered until well into the future, if such a cure is possible at all;  
Whereas prostate cancer is the second leading cause of cancer death among men, with over 80 percent of all cases occurring in men over age 65;  Whereas African-American men are diagnosed with the disease at later stages and die of prostate cancer more often than do white men;  
Whereas in 2009, 1,910 men in the United States will be diagnosed with invasive breast cancer;  Whereas if detected early enough, over three-quarters of those who develop cancer could be saved;  
Whereas greater annual awareness of the critical necessity of the early detection of breast cancer and other cancers will not only save tens of thousands of lives but also greatly reduce the financial strain on government and private health care services by detecting cancer before it requires very expensive medical treatment and protocols;  Whereas there is a need for enhanced public awareness of cancer screening; and  
Whereas the designation of an Early Detection Month will enhance public awareness of breast cancer and all other forms of cancer: Now, therefore, be it   That the Congress supports the designation of an Early Detection Month to enhance public awareness of screening for breast cancer and all other forms of cancer.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
